DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  last line, the limitation “contract” needs to be changed to “contact”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 9 (and dependent claims 10 and 12-15 dependent thereon) recites the limitation “a second connection terminal” in line 4 from the last line.  The claim is unclear because the terms “a second connection terminal” implies the existence of a first connection terminal in the device, although no first connection terminal has been claimed.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,766,429) in view of Chen et al (US 2018/0308787) and Lau et al (US 2019/0006339).
Regarding claim 1, Kim (Fig. 2) discloses a method of manufacturing a semiconductor package, comprising; forming a lower redistribution layer 110; forming a conductive post 150s on the lower redistribution layer; mounting a semiconductor chip 130 on the lower redistribution layer; forming a molding member 145 on the lower redistribution layer, wherein an upper surface of the molding member 145 is at a level lower than an upper surface of the conductive post 150s/g; forming an insulating layer 147 (column 7, lines 24-27) on the molding member; the insulating layer 147 exposing the upper surface of the conductive post 150s/g; and forming an upper redistribution layer 120 on the insulating layer, wherein the upper redistribution layer 120 is electrically connected to the conductive post 150s/g.
Kim does not disclose forming the upper surface of the insulating layer 147 being at a level higher than the upper surface of the conductive post, and then etching the insulating layer to expose the upper surface of the conductive post.

Kim (Fig. 2) further discloses the lower redistribution layer 110 electrically connects the semiconductor chip 130 to the conductive post 150 (i.e., 150g), but Kim does not disclose the lower redistribution layer electrically connects the conductive post and the semiconductor chip to an external connection terminal disposed under the lower redistribution layer.
However, Lau (Fig. 1) teaches a method of manufacturing a semiconductor package, comprising: a lower redistribution layer 110 electrically connects a conductive post 112 and a semiconductor chip 108 to an external connection terminal 124 disposed under the lower redistribution layer.  Accordingly, it would have been obvious to further modify the method of Kim by forming the lower redistribution layer electrically connecting the conductive post and the semiconductor chip to an external connection terminal because such modification would provide the electrical connections from both 
Regarding claim 4, Kim further discloses the forming of the molding member on the lower redistribution layer comprising: forming a first molding member 145 on the lower redistribution layer.
Kim does not disclose the first molding member including a first filler having a weight ratio in a range as claimed.
However, Chen (Figs. 1E-1F) further teaches the first molding member 160 including a filler ([0016]).  Accordingly, it would have been obvious to further modify the method of Kim by including a first filler in the molding member because as taught by Chen, the forming of such filler would improve surface smoothness and flatness of the molding member ([0016]).  It also would have been obvious to have the weight ratio of the first filler in a range as claimed because the weight ratio of the first filler could be adjusted depending upon the desired filler particle size and the filler material, as taught by Chen ([0016]).
Regarding claims 5-6, Chen (Figs. 1E-1F) further teaches forming a first insulating layer 170 on the molding member, the first insulating layer 170 having a weight ratio of the second filler (i.e., no filler, [0017]) in the first insulating layer less than the weight ratio of the first filler in the first molding member 160. 
Chen does not disclose the first insulating layer 170 having a weight ratio of the second filler in a very small range of about 0.1 wt%. 

Regarding claim 7, Chen further teaches the forming of the insulating layer on the molding member comprises: forming a first insulating layer on the molding member, the first insulating layer 170 comprising polyimide, epoxy, synthetic rubber, and/or benzocyclobutene (BCB) ([0017]).
Regarding claim 8, Kim (Fig. 2) discloses the forming of the conductive post 150s comprises: forming the conductive post having a cylindrical or polygonal shape on the lower redistribution layer 110.  
Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,766,429) in view of Chen et al (US 2018/0308787) and Kim et al (US 2012/0086109).
Regarding claim 9, Kim ‘429 (Fig. 2) discloses a method of manufacturing a lower semiconductor package of a package-on- package type semiconductor package comprising: forming a lower redistribution layer 110; forming a conductive post 150s/g on the lower redistribution layer; mounting a first semiconductor chip 130 on the lower redistribution layer; forming a molding member 145 on the lower redistribution layer; forming an insulating layer 147 (column 7, lines 24-27) on the molding member; 
Kim ‘429 does not disclose the upper surface of the conductive post is exposed by etching.
However, Chen (Figs. 1E-1F) teaches a method of manufacturing a semiconductor package comprising: forming an insulating layer 170 ([0017]) on the molding member 160, and exposing the upper surface of the conductive post 120 by etching ([0018]).  Accordingly, it would have been obvious to modify the method of Kim by using etching as a method for exposing the upper surface of the conductive post because etching is one of known alternative methods that are commonly used for forming the upper surface of the insulating layer at a same level as the upper surface of the conductive post, as taught by Chen ([0018]). 
Kim ‘429 does not disclose: attaching an adhesive layer on the lower 
redistribution layer and forming a chip insulating layer between the first semiconductor chip and the adhesive layer.

Regarding claims 10 and 15, Kim ‘429 (Fig. 2) further discloses: forming the molding member 145 on the lower redistribution layer, wherein an upper surface of the molding member 145 is at a level lower than an upper surface of the conductive post 150s; forming the insulating layer 147 on the molding member, wherein an upper surface of the insulating layer 147 is at a level higher than the upper surface of the conductive post 150s (as modified by Chen’s Fig. 1E); and forming a first insulating layer 147 without a filler on the first molding member.
Regarding claim 14, Kim ‘429 further discloses the forming of the molding member on the lower redistribution layer comprising: forming a first molding member 145 on the lower redistribution layer.
Kim ‘429 does not disclose the first molding member including a first filler having a weight ratio in a range as claimed.
.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Chen et al and Lau et al as applied to claim 1 above, and further in view of Wang et al (US 10,177,058).
Regarding claim 2, Kim further discloses: mounting an external connection terminal 118 on the lower redistribution layer, and forming an upper redistribution pattern and an upper insulating pattern 120.
Kim does not disclose: coating a photoresist layer on the insulating layer, aligning an alignment key formed on a photomask with the upper surface of the conductive post, and patterning the photoresist layer by using the photomask.
However, Wang (Fig. 1B) teaches a method comprising: coating a photoresist layer PR on the molding layer; aligning an alignment key M1 formed on a photomask M with the upper surface of the conductive post 230, and patterning the photoresist layer PR by using the photomask M.  Accordingly, it would have been obvious to further modify the method of Kim by coating a photoresist layer on the insulating layer, aligning an alignment key formed on a photomask with the upper surface of the conductive post, 
Regarding claim 3, Kim (Fig. 2) further discloses: the forming of the upper redistribution pattern and the upper insulating pattern 120 comprises: forming a plurality of upper redistribution patterns and a plurality of upper insulating patterns, wherein a lowermost portion 122s of the upper redistribution patterns is formed at a level higher than the upper surface of the insulating layer 147, and wherein a lower surface of the lowermost portion 122s of the upper redistribution patterns is formed at the same level as the upper surface of the insulating layer 147 and the upper surface of the conductive post 150s. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘429, Chen et al and Kim et al ‘109 as applied to claim 9 above, and further in view of Wang et al (US 10,177,058).
Regarding claim 12, Kim ‘429 further discloses: mounting an external connection terminal 118 on the lower redistribution layer, and forming an upper redistribution pattern and an upper insulating pattern 120.
Kim ‘429 does not disclose: coating a photoresist layer on the insulating layer, aligning an alignment key formed on a photomask with the upper surface of the conductive post, and patterning the photoresist layer by using the photomask.
However, Wang (Fig. 1B) teaches a method comprising: coating a photoresist layer PR on the molding layer; aligning an alignment key M1 formed on a photomask M with the upper surface of the conductive post 230, and patterning the photoresist layer 
Regarding claim 13, Kim ‘429 (Fig. 2) further discloses: the forming of the upper redistribution pattern and the upper insulating pattern 120 comprises: forming a plurality of upper redistribution patterns and a plurality of upper insulating patterns, wherein a lowermost portion 122s of the upper redistribution patterns is formed at a level higher than the upper surface of the insulating layer 147, and wherein a lower surface of the lowermost portion 122s of the upper redistribution patterns is formed at the same level as the upper surface of the insulating layer 147 and the upper surface of the conductive post 150s. 
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,766,429) in view of Chen et al (US 2018/0308787), Yamano (US 7,884,484) and Lau et al (US 2019/0006339).
Kim (Fig. 2) discloses a method of manufacturing a semiconductor package, comprising: forming a lower redistribution layer 110: forming a conductive post 150s/g on the lower redistribution layer; mounting a semiconductor chip 130 on the lower redistribution layer; forming a molding member 145 on the lower redistribution layer, wherein an upper surface of the molding member 145 is at a level lower than an upper surface of the conductive post 150s/g; forming an insulating layer 147 on the molding 
Kim does not disclose forming an upper surface of the insulating layer 147 being at a level higher than the upper surface of the conductive post and then etching the insulating layer.
However, Chen (Figs. 1E-1F) teaches a method of manufacturing a semiconductor package comprising: forming the upper surface of the insulating layer 170 (0017]) being at a level higher than the upper surface of the conductive post 120, and then etching the insulating layer to expose the upper surface of the conductive post 120 ([0018]).  Accordingly, it would have been obvious to modify the method of Kim by forming the upper surface of the insulating layer being at a level higher than the upper surface of the conductive post and then using etching as a method for exposing the upper surface of the conductive post because etching is one of known alternative methods that are commonly used for forming the upper surface of the insulating layer at a same level as the upper surface of the conductive post, as taught by Chen ([0018]). 
Kim does not disclose forming the lower redistribution layer 110 on a support substrate and separating the support substrate from the lower redistribution layer.

Kim does not disclose the first horizontally arranged pad 112g (left 112g) configured to contact an external connection terminal disposed under the lower redistribution layer.
However, Lau (Fig. 1) teaches a method comprising: a lower redistribution layer 110 includes two horizontally arranged redistribution patterns disposed between a first horizontally arranged pad (not labeled) configured to contact an external connection terminal 124 disposed under the lower redistribution layer and a second horizontally arranged pad (not labeled) configured to contact both the semiconductor chip 108 and the conductive post 112.  Accordingly, it would have been obvious to further modify the method of Kim by contacting the first horizontally arranged pad to an external connection terminal disposed under the lower redistribution layer because such modification would provide the electrical connections from both of the semiconductor chip and the conductive post to the external electronic components (i.e., PCB) (as taught by Lau) according to the requirements of the circuit applications.


However, Chen (Figs. 1E-1F) teaches the first molding member 160 including a first filler ([0016]), and the first insulating layer 170 having a weight ratio of the second filler (i.e., no filler, [0017]) in the first insulating layer less than the weight ratio of the first filler in the first molding member 160. Accordingly, it would have been obvious to modify the method of Kim by including a first filler in the molding member, a second filler (or no second filler) in the first insulating layer, and the second filler having a weight ratio less than a weight ratio of the first filler because as taught by Chen, the forming of the first filler in the molding member and the second filler (or no second filler) in the first insulating layer would improve surface smoothness and flatness of the molding member ([0016]).  It also would have been obvious to have the weight ratios of the first filler and second filler in a range as claimed because the weight ratios of the first and second fillers could be adjusted depending upon the desired filler particle size and the filler material, as taught by Chen ([0016]).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Chen et al, Yamano and Lau et al as applied to claim 16 above, and further in view of Wang et al (US 10,177,058).
Regarding claim 17, Kim (Fig. 2) further discloses forming the conductive post 150s/g having a cylindrical or polygonal shape on the lower redistribution layer, and forming an upper redistribution pattern and an upper insulating pattern 120.

However, Wang (Fig. 1B) teaches a method comprising: coating a photoresist layer PR on the molding layer; aligning an alignment key M1 formed on a photomask M with the upper surface of the conductive post 230, and patterning the photoresist layer PR by using the photomask M.  Accordingly, it would have been obvious to further modify the method of Kim by coating a photoresist layer on the insulating layer, aligning an alignment key formed on a photomask with the upper surface of the conductive post, and patterning the photoresist layer by using the photomask in order to align the openings formed in the photoresist layer with the exposed portions of the conductive posts.
Regarding claims 18-19, Kim (Fig. 2) further discloses: forming a plurality of upper redistribution patterns and a plurality of upper insulating patterns 120, wherein a lowermost portion 122s of the upper redistribution pattern is formed extending in a direction parallel to a direction in which the upper surface of the insulating layer 147 extends, wherein the lowermost portion 122s of the upper redistribution pattern is formed flat and is not bent toward the conductive post, and wherein a portion of the lowermost portion 122s of the upper redistribution pattern is formed to contact the upper surface of the conductive post 150s/g; and forming a plurality of upper redistribution patterns and a plurality of upper insulating patterns 120, wherein a lowermost portion 122s of the upper redistribution patterns is formed at a level higher than an upper surface of the insulating layer 147, the upper surface of the lowermost part 122s of the .
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9 and 16 have been considered but are moot because the new references are applied in the new ground of rejection (different combinations, interpretations, etc.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817